Kirkpatrick, C. J.
said, the plaintiff could only recover the costs to which he is entitled by law. The statute {Pat. 261, sec. 16) enacts,.that the party applying for a struck jury “shall pay the fees for striking the same, and shall not have any allowance, therefor upon the taxation of costs.” He did not see, therefore, how they could tax it.
Rossell, J.
thought the act ’of assembly was a bar to the plaintiff’s claim to these costs. •
Ford, J.
I think the defendant ought to pay it. The plaintiff ought to be indemnified for the expense he has been put to.
Costs of striking jury not allowed.